Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-10, 12-17 and 19-20 are allowed.
Independent claims 1, 8 and 15 are directed to a method and/or an apparatus for performing clear channel procedures on different channels.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1, 8 and 15 were similarly amended to show: “…determining that a clear channel assessment check on a second channel is successful and that an extended clear channel assessment check on the second channel is unsuccessful; and transmitting a scheduling message on a first channel based at least in part on the determination, the scheduling message identifying the first channel and the second channel, wherein the scheduling message comprises a first uplink grant for the first channel and a second uplink 2rant for the second channel.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Porat et al. (US 2014/0254510) in view of Kim et al. (US 2019/0394804) and Yi et al. (US 2014/0314048), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180302868 A1 – directed to contention free physical uplink shared control channel (PUSCH) transmission using listen before talk procedure. 
US 20180192442 A1 – provides a data transmission method and device for at least solving the problem of how an uplink UE performs a LBT and implements multi-user frequency multiplexing in the related art when a LTE system operates in an unlicensed carrier frequency band.
US 20180049241 A1 – directed to carrier-sensing techniques for LTE-based transmissions over unlicensed carriers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REDENTOR PASIA/Primary Examiner, Art Unit 2413